iform issue list department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division see ce oc ee oe eo ea ac ee shee ok ake oe ac ae a 2c os a eae oe ss af rz a fla ‘ é legend custodian a ira x financial advisor amount b custodian d fund f dear of fe fe o sec_2s 2fe oie sec_2 2ie sec_2 ok of oe ae oe abe ae oe ok ae ae ae of eee fe ee he ha ee ee ee ae of oe ok og ae ee fe oe fe ok ak a 2k ok hc oe ee ee fof see se ee se ee oe fe 2s fe fe fe oe oe ae oc ae oe gy eme hei a a eo kk 3k 2g ra oe a oe oie ae he oi ok ok ke dee a 2a ek he eo ne a fe ee oe eo fe ake ke ae ok 2k ake oe this is in response to a request submitted on your behalf by letter dated date as supplemented by correspondence dated date date and date for a waiver of the 60-day rollover requirement in sec_408 of the internal_revenue_code code the following facts and representations have been submitted under penalties of perjury to support the ruling requested you maintained ira x with custodian a after a phone conversation with your financial advisor you decided to rollover ira x to a roth_ira with custodian d you also discussed investing some non-ira funds with him you applied for a distribution from your ira and received a check of amount b dated date you did not cash the check you forwarded the check representing amount b along with other non-ira money to your financial advisor he forgot that part of the funds he received from you came from an ira distribution and were supposed to be invested in a roth-ira he invested all of the funds you gave him in fund f a non-ira account your financial advisor submitted a signed statement to us dated date acknowledging this error page bre sec_28 fe fe 29s fe fe f sec_2c 2k ofc 2k fe 2s oe fe ok in early and prior to april your accountant informed you that you owed taxes relating to the early distribution from ira x and you informed your financial advisor of the mistake it is represented that the ira x funds originally came from an employee_stock_ownership_plan but that the rollover to ira x was not within_12_months of the distribution of amount b you propose to transfer amount b from fund f to custodian d to be invested in an individual_retirement_account described in sec_408 of the code based on the above facts a ruling was requested by your authorized representative that the service waive the 60-day rollover requirement with respect to the distribution of amount b in order that you can rollover amount b into an ira sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if- i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the 60th day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the 60th day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers page fe f sec_2s sec_2s sec_2g fe he oe oe eo of sec_408 of the code provides that the secretary may waive the 60-day requirement under sec_408 and sec_408 of the code where failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 d of the code revproc_2003_16 2003_4_irb_359 provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 d the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred it is represented that the 1-year rollover limitation under sec_408 of the code does not apply in this case information you presented shows that the rollover of funds from ira x was not made within days because of an error committed by a third party the ira funds were put in a non-ira fund and were not used for other purposes under these circumstances you could not reasonably satisfy the requirement that amount b be deposited in an ira within days of the distribution from ira x the failure to deposit amount b into another ira within the 60-day period was beyond your reasonable control and the failure to waive the 60-day requirement would be against equity or good conscience therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to that part of the distribution of ira x of the amount b you are granted a period of days from the issuance of this ruling letter to transfer amount b into another ira provided all other requirements of sec_408 of the code are satisfied except the 60-day requirement with respect to such contribution then this amount will be considered a rollover_contribution with the meaning of sec_408 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent page 2g e sec_2 24s f sec_2 9k oe oc oi ok 2k ok a copy of this letter is being sent to your authorized representative in accordance with a power_of_attorney on file with this office if you have any questions please contact at sincerely yours bow fee alan c pipkin jr manager employee_plans technical group enclosures deleted copy of this letter notice of intention to disclose notice
